Citation Nr: 0935252	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-36 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of  38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1943 to May 1960.  He passed away on February [redacted], 2005; 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  

The appellant testified before a Decision Review Officer 
(DRO) at a personal hearing held at the RO in February 2007; 
she testified again at a hearing before the undersigned 
Acting Veterans Law Judge held via videoconference in June 
2007.  Transcripts of both these hearings have been 
associated with the claims file.

When this claim was previously before the Board in January 
2008, the matter was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  All requested actions having been taken, the 
claim has been returned to the Board for additional appellate 
consideration.




FINDINGS OF FACT

1.  Excessive bleeding, even if due to negligence, 
carelessness, lack of skill or judgment, or similar instance 
of fault on the part of VA, did not contribute in a material 
and substantial manner to the myocardial infarction which led 
directly to the Veteran's death.

2.  A myocardial infarction was not a reasonably 
unforeseeable event.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.358, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the appellant 
in April 2005 correspondence, prior to the initial 
adjudication of the claim.  This letter informed her of the 
elements of her claim, described the evidence and information 
needed to substantiate the claim, and set forth the 
respective responsibilities of VA and the appellant in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  While information on how 
VA assigns effective dates and disability evaluations was not 
provided to the appellant, such omission is harmless in light 
of the decision denying benefits below.  No effective date or 
evaluation shall be assigned.  The Board finds that the 
appellant has been given ample opportunity to participate in 
the adjudication of the claim, and she has demonstrated, 
through the submission of argument and oral testimony, her 
understanding of the applicable laws and regulations.  There 
is no prejudice to the appellant in proceeding with 
adjudication of the claim at this time.

VA additionally has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete VA treatment records from 2001 through 
February 2005, and has obtained two VA medical opinions.  The 
Board notes that the appellant, through her representative, 
has requested an additional medical opinion in light of 
statements by the most recent reviewer to the effect that a 
specialist's opinion would be useful to determine if another 
procedure would have been better for the Veteran.  The Board 
finds however, that this question need not even be answered 
and that no further development is necessary, as the 
reviewer's responses to the other questions rendered moot the 
need for a specialist opinion as to that final question.  
This is discussed in further detail below.  

The appellant was also afforded the opportunity to testify at 
personal hearings, both before a Regional Officer and before 
the undersigned.  Neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DIC under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
Veteran's qualifying death in the same manner as if such was 
service connected.  A qualifying death is one that is not the 
result of a Veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by VA, and the proximate cause of the death is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a).

Certain facts are undisputed.  The competent medical evidence 
of record establishes that the Veteran's death from a heart 
attack on February [redacted], 2005, was a result of the surgical 
repair of an abdominal aortic aneurysm on February 7, 2005.  
The death certificate lists the cause of death as cardiac 
arrest due to or as a consequence of myocardial infarction, 
due to or as a consequence of aneurysm repair.  The surgery 
in question was performed by VA doctors at the VA medical 
center in Huntington, West Virginia.  There is no allegation 
or showing of misconduct on the part of the Veteran.

The questions before the Board, therefore, are whether the is 
some instance of VA fault in the performance of the surgery, 
or whether the heart attack was an event not reasonably 
foreseeable.  After careful review of the evidence, including 
that which was obtained following the 2008 Remand, the Board 
must answer both questions in the negative.

The medical evidence of record shows that the Veteran had a 
large number of risk factors for a myocardial infarction.  He 
was diagnosed with coronary artery disease, hypertension, and 
carotid artery disease.  He also had a history of smoking.  
Both a July 2005 and an April 2009 VA reviewer noted the 
Veteran to be a "high risk" patient, and prior to his 
February 2005 surgery, the Veteran was required to undergo a 
cardiac screening.  Progress notes show that the "high risk 
nature of this procedure" was discussed.  The Board finds 
that the risk of cardiac complications was well documented 
for the Veteran, and was recognized as a possible consequence 
of surgery.  The myocardial infarction which led directly to 
the Veteran's death was a reasonably foreseen event.  
Entitlement must be denied on that basis.

Turning to the crux of the appellant's contentions, the Board 
must find that no carelessness, negligence, lack of skill or 
judgment, or similar instance of fault on the part of VA 
caused or contributed to the death of the Veteran.  The 
appellant contends that VA was at fault in not stopping the 
Veteran's ongoing daily aspirin regimen prior to his surgery.  
Aspirin has blood thinning properties, and she argues that 
this contributed to the excessive bleeding of the Veteran 
during his February 2005 surgery.  Because the surgery was 
not performed on an emergency basis, VA could have, upon 
being notified of that the aspirin was being taken, delayed 
the surgery.  She also argues that after beginning the 
surgery and observing the heavy bleeding, VA should have 
stopped and reconsidered the treatment options, in 
consultation with the Veteran and his family.  The Board 
notes that the appellant and her daughter are laypersons, and 
hence are not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Even so, there is some merit to the appellant's allegations.  
Among the pre-operative consultation documents is a form 
titled "Operating Room Request-Surgery" dated February 3, 
2005.  At the bottom of this form, there are questions 
regarding the patient's current medications, including blood 
thinners and aspirin, abbreviated as ASA, and questions 
asking when those medications were discontinued in 
preparation for surgery.  In April 2009, a VA general surgeon 
reviewed the claims file and stated that in some cases, it is 
appropriate to stop an aspirin regimen prior to surgery, 
depending upon the patient' specific risk factors.  Dr. DWC 
stated that in this Veteran's case, he would not have stopped 
the aspirin because doing so would have actually increased 
the risk of heart attack or stroke.  He did state that others 
may have differing opinions, and he stressed that a vascular 
surgeon would render a more qualified opinion than his own in 
this case.  It is within the realm of possibility, therefore, 
that failing to stop the aspirin regimen was careless or 
showed a lack of proper skill and judgment on the part of VA.  
This is not a determination that VA was in fact negligent, 
only an observation that the question remains unanswered.

VA need not provide that answer here, however, in light of 
the further opinions and statements of Dr. DWC.  Even 
assuming arguendo that it was negligent for VA not to stop 
the Veteran's aspirin regimen, that negligence did not cause 
or contribute to the Veteran's death in February 2005.  Dr. 
DWC was specifically asked, following a review of the claims 
file in its entirety, whether the Veteran's use of aspirin 
caused the Veteran's increased or excessive blood loss during 
surgery, and whether the Veteran's blood loss during surgery 
caused or contributed to his heart attack and death.  He 
responded negatively in both instances.

First, in his April 2009 opinion, Dr. DWC stated that based 
upon the operative report, the blood loss during surgery was 
"surgical" bleeding, and was "not due to a bleeding 
diasthesis secondary to platelet dysfunction or other 
coagulation disorder."  In other words, the Veteran lost a 
substantial amount of blood because surgeons had to cut a 
great deal, not because his blood was too thinned.  Moreover, 
both Dr, DWC and Dr. JDH, the VA doctor who reviewed the 
claims file and offered opinions in July 2005, indicated that 
the surgery itself was performed correctly and as required by 
the applicable standard of care.  This was, in the words of 
the doctors, a "difficult" and "very complex" surgery 
which lasted longer and was more extensive than the average 
aneurysm repair.  The Board must find, therefore, that any 
increased or excessive bleeding was not due to negligence on 
the part of VA.  It was a part of the normal course of events 
for this particular surgery on this Veteran.

Further, Dr. DWC stated that the bleeding did not cause or 
contribute to the Veteran's heart attack.  He noted that 
although the veteran did lose approximately 8000 ml of blood 
during the surgery, operative medical records show that he 
did not become hypotensive or excessively tachycardic.  In 
other words, his total blood volume did not fall too much.  
The Veteran received transfusions appropriately during and 
after the surgery which replaced the lost blood.  Dr. DWC 
also opined that if the blood loss was a contributing factor, 
the heart attack would have been expected to occur much 
closer in time to the surgery, when the blood loss occurred, 
rather than three days later.  The doctor also noted the 
presence of bloody diarrhea and acidosis just prior to the 
myocardial infarction, indicating the presence of ischemic 
colitis and necrosis.  He did not state whether these 
conditions caused or contributed to the heart attack, but he 
did state that these are known complications of this type of 
surgery.

Finally, the Board finds that it is unrealistic to have 
expected the VA surgeons to have stopped in the middle of the 
surgery to reconsider treatment options.  The records reflect 
that the Veteran and his family were well informed of the 
risks involved with the surgery, and they elected to proceed.  
This was apparently a difficult procedure, and problems, such 
as bleeding, did develop.  The doctors, however, dealt with 
these problems in a timely and appropriate manner.  Lost 
blood was replaced, and the aneurysm repaired.  As was noted 
above, the amount of bleeding was consistent with the 
operation, and not clearly caused by some outside factor such 
as blood thinners, and hence it was reasonable and in 
accordance with the expected standard of care to proceed.

The medical evidence of record is clear.  The excessive 
bleeding during the Veteran's abdominal aortic aneurysm 
repair did not cause or contribute to the heart attack which 
caused his death.  Further, the excessive bleeding was not 
due to the blood thinning properties of any medication, 
including aspirin; it was related to the complexity and 
difficulty of the surgery.  Even if the continuance of the 
daily aspirin regimen was careless or improper, that possible 
error in judgment was irrelevant to the Veteran's unfortunate 
death.

The Board is sympathetic to the appellant and the other 
members of the Veteran's family, however, in this case, DIC 
benefits under 38 U.S.C.A. § 1151 cannot be extended.  The 
weight of the competent medical evidence is against the claim 
and it must be denied. 



ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


